DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Interview
	In view of the foregoing office action, it is respectfully submitted that if Applicant has any questions or concerns, the Examiner respectfully invites Applicant to contact the Examiner at the telephone number appearing below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 July 2021 has been entered.

Response to Amendment
	Examiner acknowledges the amendment filed 29 July 2021 wherein: claim 1 is amended; claims 1-5 are pending.

Response to Arguments
Applicant's arguments filed 29 July 2021 have been fully considered and are persuasive in part.

	Interpretation under 35 USC 112(f)
	Examiner acknowledges the “light detection unit” in claim 1 no longer invokes 35 USC 112(f) due to the specific structure added to the claim.
	Remaining at issue are the limitations “a light scanning unit” (claim 1), “optical element” (claim 4), and “photodetector elements” (claim 5).
	Applicant argues these limitations do not invoke 35 USC 112(f). Examiner respectfully disagrees.
	Examiner acknowledges specific examples of the limitations were well-known in the art. For example, many types of light scanning units were well-known in the art. However, the claim limitations use generic placeholders (e.g., "unit") which invoke 35 USC 112(f) as described in the "Claim Interpretation" section below [see also MPEP 2181(I)]. Applicant's intent does not affect claim interpretation under 35 USC 112(f) [see MPEP 2181(I), first paragraph]. 
	Examiner acknowledges that use of generic placeholders does not necessarily invoke 35 USC 112(f). However, in this case, since the claims do not recite specific structures for performing the claimed functions, 35 USC 112(f) is invoked. For example, “light scanning unit” does not suggest any specific structure since multiple types of light scanning units were known in the art (e.g., stationary light source with moving mirror; moving light source). Therefore 35 USC 112(f) is invoked.


Rejection under 35 USC 112(d)
In view of the updated claim interpretations, the 35 USC 112(d) rejection of claim 5 is withdrawn.

Rejection under 35 USC 103
	Regarding claim 1, the claim was rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 2004/0129904) in view of Sugiyama (US 2017/0017023) and Hosoi (US 4,926,045).
	Applicant argues Kuwabara “appears to be unaware of the incident angle on the optical filter”, arguing the angle α in Fig. 2 of Kuwabara is not an “acceptance angle” as described in the rejection. However, the angle α is not relied upon in the rejection or described as an “acceptance angle”. Rather, the “acceptance angle” in fig. 2 as relied upon in the rejection is the angle between the midline of 31 going through point S and a line from point S to an edge of 31 (see newly annotated figure in the rejection below). One of ordinary skill in the art would have understood that of the light leaving point S, only light within the dashed lines going to the edges of 31 would be accepted an ultimately passed on to 33 as shown in the figure. Light outside the dashed lines would be cut in accordance with the angle.
Sugiyama disclose adjusting transmittance of signal light in accordance with angle of incidence, Examiner respectfully disagrees. Transmittance at two different angles (0° and 30°) are shown in fig. 7A-C.
	Applicant’s argument pertaining to the “predetermined angle” are persuasive. However, a new interpretation is relied upon in the rejection below.
	Regarding claim 2, in view of Applicant’s arguments pertaining to the “predetermined angle” in claim 1 and further consideration of the claim, the rejection is withdrawn. See “Allowable Subject Matter” below.
	Regarding claims 3-5, Examiner refers to the above response regarding claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
	
	Regarding claim 1, the claim recites the limitation “light scanning unit”. This limitation uses the generic placeholder “unit” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Therefore the limitation is being interpreted under 35 USC 112(f) to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof.
The “light scanning unit” has been interpreted as an excitation light source and a position adjustment mirror (Applicant’s specification, par. [0019]) and equivalents thereof.
The claim limitation “light detection unit” uses the generic placeholder “unit”, but sufficient structure is recited in the claim to perform the recited function. Therefore the limitation is not interpreted under 35 USC 112(f).

Regarding claim 4, the claim recites the limitation “optical element”

Therefore this limitation is being interpreted under 35 USC 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “optical element” has been interpreted as a rod lens (Applicant’s specification, par. [0029]) and equivalents thereof.

Regarding claim 5, the claim recites the limitation “photodetector”.
	This limitation uses the generic placeholder “element” coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Therefore this limitation is being interpreted under 35 USC 112(f) to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “photodetector elements” have been interpreted as photodiodes (Applicant’s specification, par. [0021]-[0022]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara (US 2004/0129904) in view of Sugiyama (US 2017/0017023), Suga (US 2008/0002240), and Hosoi (US 4,926,045).

Regarding claim 1, Examiner provides annotated portion of Fig. 2 of Kuwabara below.



    PNG
    media_image1.png
    583
    599
    media_image1.png
    Greyscale

Portion of Fig. 2 of Kuwabara, annotated by Examiner to show acceptance angle

Kuwabara discloses a radiation image reading device 100 (par. [0027], fig. 1-2) comprising:
a light scanning unit 20, comprising an excitation light source, which scans excitation light (Le) to a surface of a recording medium 10 having a radiation image recorded thereon along a scan line (S; par. [0027]-[0029], [0033], fig. 1-2);
32 including a light detection region (plurality of light-receiving portions) which extends along the scan line (S), the light detection region arranged along a direction parallel to the scan line (S) wherein the plurality of light-receiving portions are controlled as one channel (functioning as a line sensor), the light detection unit detecting signal light emitted from the surface of the recording medium 10 by the scanning of the excitation light (Le) within a detection surface that intersects the surface of the recording medium 10, extends along a length direction of the light detection region and includes the scan line (S; par. [0027]-[0033], fig. 1-2); and
 an optical filter (cut filter 33) which is disposed between the light detection unit 32 and the surface of the recording medium 10, wherein a transmittance when the excitation light reflected from the surface of the recording medium 10 is transmitted through the optical filter 33 is smaller than a transmittance when signal light emitted from the surface of the recording medium 10 is transmitted through the optical filter 33 (i.e., “stimulating light cut filter 33 which transmits the stimulated emission but cuts the stimulating light” in par. [0030]; par. [0027]-[0033], fig. 1-2), wherein an imaging lens system 31 has an acceptance angle (see annotated fig. 2 above) with respect to a direction perpendicular to the scan line (S) within the detection surface for which signal light and reflected excitation light are transmitted through the optical filter 33, such that a range of angles from perpendicular to the acceptance angle are transmitted through the optical filter 33 (par. [0030], fig. 2).
Kuwabara does not expressly disclose each of a transmittance when the excitation light reflected from the surface of the recording medium is transmitted through the optical filter and a transmittance when the signal light emitted from the surface of the 
	Sugiyama discloses an imaging device 20 comprising a an optical filter (cut filter 10B) a cut filter, wherein a transmittance when light at an angle (30°) larger than a predetermined angle (15°) is transmitted through the optical filter 10B is smaller than a transmittance when light at an angle (0°) smaller than the predetermined angle (15°) is transmitted through the optical filter 10B (Abstract, par. [0271], [0278]-[0307], fig. 4, 7A-C).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Kuwabara in view of the teachings of Sugiyama so that each of a transmittance when the excitation light reflected from the surface of the recording medium is transmitted through the optical filter and a transmittance when the signal light emitted from the surface of the recording medium at an angle larger than a predetermined angle with respect to a direction perpendicular to the scan line within the detection surface is transmitted through the optical filter is smaller than a transmittance when the signal light emitted from the surface of the recording medium at an angle smaller than the predetermined angle with respect to a direction perpendicular to the scan line within the detection surface is transmitted through the optical filter.

	Kuwabara modified does not expressly disclose the light detection region has an elongated shape which extends along the scan line.
	Suga discloses a light detection region 40 has an elongated shape which extends along a scan line (main scan direction; par. [0075]-[0076], [0085]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Suga so that the light detection region has an elongated shape which extends along the scan line.
	One would have been motivated to do so to optimize the collection of light during scanning.
	Kuwabara modified does not expressly disclose the light scanning unit further comprises a position adjustment mirror.
	Hosoi discloses a light scanning unit comprises an excitation light source 12 and a position adjustment mirror 14 (col. 7 ln. 24-62, fig. 1).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Hosoi so that the light scanning unit further comprises a position adjustment mirror.
	One would have been motivated to do so to avoid the need to move the excitation light source.

Regarding claim 3, Kuwabara modified teaches the radiation image reading device according to claim 1, wherein the optical filter 10B includes a glass plate 11, a first dielectric multilayer film 13 formed on one surface of the glass plate 11, and a second dielectric multilayer film 14 formed on the other surface of the glass plate 11, and wherein each of a transmittance when the excitation light reflected from the surface of the recording medium is transmitted through the first dielectric multilayer film 13 and the second dielectric multilayer film 14 and a transmittance when the signal light emitted from the surface of the recording medium at an angle larger than the predetermined angle with respect to a direction perpendicular to the scan line within the detection surface is transmitted through the first dielectric multilayer film 13 and the second dielectric multilayer film 14 is smaller than a transmittance when the signal light emitted from the surface of the recording medium at an angle smaller than the predetermined angle with respect to a direction perpendicular to the scan line within the detection surface is transmitted through the first dielectric multilayer film 13 and the second dielectric multilayer film 14 (Sugiyama, par. [0049], fig. 2, in view of the rejection of claim 1 above).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the further teachings of Sugiyama.
	One would have been motivated to do so to gain an advantage of improving radiation image detection accuracy.

Regarding claim 5, Kuwabara modified teaches the radiation image reading device according to claim 1, wherein the unit 32 includes a plurality of photodetector elements (light-receiving portions) arranged along a direction parallel to the scan line (S), and wherein the plurality of photodetector elements (light-receiving portions) are controlled as one channel (Kuwabara, par. [0027]-[0033], fig. 1-2), wherein the photodetecting elements are photodiodes (Hosoi discloses a radiation image reading device comprising a line sensor 3, wherein the line sensor 3 comprises a photodiode array, col. 9 ln. 60 - col. 10 ln. 18, col. 11 ln. 16-21, fig. 6).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the further teachings of Hosoi.
	One would have been motivated to do so to gain an advantage of using photodetecting elements having a faster response time as compared to other photodetecting elements.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwabara in view of Sugiyama, Suga, and Hosoi as applied to claim 1 above, and further in view of Noguchi (US 4,800,276).

	Regarding claim 4, Kuwabara modified teaches the radiation image reading device according to claim 1, further comprising: an optical element 31, embodied as a plurality of lenses, which is disposed between the surface of the recording medium 10 and the optical filter 33 has a function of converging the excitation light reflected from 10 and the signal light emitted from the surface of the recording medium 10 only within a surface perpendicular to the detection surface (within the acceptance angle shown in fig. 2; Kuwabara, par. [0027]-[0033], fig. 1-2).
	Kuwabara modified does not expressly disclose the optical element is a rod lens.
	Noguchi discloses a radiation image readout device comprising a rod lens 5 (col. 9 ln. 7-68, fig. 1-2).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have further modified the invention of Kuwabara in view of the teachings of Noguchi so that the optical element is a rod lens.
	One would have been motivated to do so to gain an advantage recited in Noguchi of using a lens with a comparatively small focal length (col. 9 ln. 7-68).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claim 2, the cited prior art suggests the radiation image reading device according to claim 1.
-1 {(W2 - W1)/2D} is established on the assumption that a width of the scan region is indicated by W1, a width of the detection region is indicated by W2 > W1, a distance between the scan region and the detection region is indicated by D, and the predetermined angle is indicated by θ.
	While radiation image reading devices were generally known in the art and adjusting various angles and distances was routine in the art, the cited prior art does not expressly disclose or suggest Applicant’s particularly claimed determination of the predetermined angle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 8:30 am - 7:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884